DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  Each claim must have a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20130249917 A1 to Fanning et al. (hereinafter Fanning).
	With regard to claim 1, Fanning discloses:
1. 	A method comprising: 
receiving input data from a data source, wherein the input data comprises events, and wherein the events comprise time-stamped machine-generated data (see, Fig. 1, and detailed description, including, The visualization system 100 can accept as input, and operate with respect to arbitrary collected and/or computed profile data (a.k.a. program-profile data). Further, the profile data can be real time data streamed live from a currently executing program or historical data supplied from a persistent log, for example, para. 0030); 
receiving a modular visualization, the modular visualization comprising a variable field associated with a visualization and instructions for rendering the visualization using the input data and the variable field (see, Fig. 1, and detailed description, the visualization system 100 is configured to enable grouped profile data to be visualized, in accordance with one embodiment, the visualization system 100 can spawn a graphical user interface that graphically depicts grouped profile data and enables interaction with the data, para. 0074, wherein the visualization is a graphical display of events and wherein the events comprise time-stamped machine-generated data (see, Fig. 13, and detailed description, A time stamp and call stack can be acquired for any generated event. Accordingly, an event can be said to implicitly carry those payloads as well. A sample can be thought of as the system forcing a "code is executing" event with a time stamp and current call stack payload, para. 0080); 
rendering the visualization based on the input data and a value associated with the variable field (see, detailed description, including, rather than being rendered at a granular function level, profile data can displayed at a logically meaningful level. For instance, profile data can be ascribed to groups that convey information about high-level semantic function of a program or sub-systems thereof (e.g., opening a document, recalculating layout, rendering content in a window . . . ) or information external to the program itself such as project personnel, among other things, para. 0030); 
causing display of the visualization and a variable field graphical element corresponding to the variable field within a graphical user interface (see, as above, in accordance with one embodiment, the visualization system 100 can spawn a graphical user interface that graphically depicts grouped profile data and enables interaction with the data, para. 0074); 
updating the value associated with the variable field with an updated value received from the variable field graphical element (see, Fig, 1, and area 330, detailed description, including, visualizations in area 330 can alter their appearance in response to the selection, and the event based re-rendering is interpreted as, a user can select 
obtaining updated input data generated from a search query, wherein the search query is generated using the updated value (see, Fig. 4, and dropdown menu (upper left corner) the dropdown menu at the top left of the visualization can be used to select which events are marked on the timeline. For example, perhaps not all diagnostic messages should be displayed but all document object model events should, para. 0048); 
re-rendering the visualization based on the updated input data and the updated value (see, Fig. 12, The scheme generation component 1230 can enable automatic or semi-automatic (e.g., with user assistance) generation of groups, for instance based on available information including context information, para. 0072); and 
causing display of the re-rendered visualization and the variable field graphical element within the graphical user interface (see, Fig. 4, visualization illustration with end-to-end timeline control, para. 0048).  	With regard to claim 2, Fanning discloses:2. 	The method of claim 1, wherein the graphical user interface is a user interactive graphical user interface, and wherein the graphical user interface is operable to display visualizations native to an application program (see, Fig. 4, and visualizations, including 420, 430, and 440, para. 0049-0051) and visualizations received from third parties (see, Fig. 1, and in general, while illustrated within the visualization system 100 the data store 
With regard to claim 3, Fanning discloses:3. 	The method of claim 1, further comprising: 
responsive to a user interacting with the variable field graphical element, inputting another user input that defines another value of the variable field (see, Fig. 3, Area 320 illustrates a pool of available visualizations that can be deployed against profiling data. In accordance with one embodiment, visualizations can be dragged from area 320 into another area in order to render that visualization against current profiling data (interpreted as another user data, para. 0043); 
re-rendering the visualization based on the another value of the variable field (see, as above, into another area in order to render that visualization against current profiling data, para. 0043); and 
causing display of the visualization as re-rendered based on the another value of the variable field within the graphical user interface (see, as above, and visualizations in area 330 can alter their appearance in response to the selection, para. 0045). 
With regard to claim 4, Fanning discloses:4. 	The method of claim 1, wherein the graphical user interface further comprises a menu panel comprising a menu element corresponding to the visualization (see, Fig, 4, and the drop down menu with the selector element, para. 0048), and further comprising: 

With regard to claim 5, Fanning discloses:5. 	The method of claim 1, wherein the GUI further comprises a menu panel comprising a menu element corresponding to the visualization (see, Fig, 4, and the drop down menu with the selector element, para. 0048), and further comprising: 
receiving user input, via the menu panel of the GUI, which comprises a selection of the menu element, wherein the menu panel corresponds to a native visualization or a visualization received from a third party (see, as above and claim 9, the user making a selection can be used to select which events are marked on the timeline, para. 0048, and the native visualization is interpreted as the dropdown menu at the top left of the visualization can be used to select which events are marked on the timeline. For example, perhaps not all diagnostic messages should be displayed but all document object model events should, para. 0048). 
With regard to claim 6, Fanning discloses:6. 	The method of claim 1, wherein the rendering the visualization comprises: 	receiving the events associated with the input data from a plurality of searches (see, Fig. 3, and “three web browser processes” are interpreted as “searches”, para. 0042); and 

With regard to claim 8, Fanning discloses:8. 	The method of claim 1, wherein the events associated with the input data are received responsive to a predefined search criteria for searching the machine-generated data (see, detailed description, machine learning, or knowledge or rule-based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers . . . ) para. 0092).
With regard to claim 9, Fanning discloses:9. 	The method of claim 1, wherein the events associated with the input data are received from at least one of activity logs, error logs, configuration files, network packets, application data, virtual machine data, or database records (see, detailed description, machine learning, or knowledge or rule-based components, sub-components, processes, means, methodologies, or mechanisms (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers . . . ) para. 0092). 
Such inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources, is interpreted as a late-binding schema, or a machine generated schema and may include the various means set forth in the description, at for example, para. 0100); and 
rendering the visualization using the field values (see, for example, Fig. 17, and detailed description, a method of program profiling 1700 is illustrated. At reference numeral 1710, profile data can be acquired. In one instance, such data can be acquired by way code instrumentation, sampling, or both. Alternatively, historical profile data can be received, retrieved, or otherwise obtained or acquired from a log or other persisted file, for example, para. 0094). 
With regard to claim 11, Fanning discloses:11. 	The method of claim 1, further comprising extracting events associated with the input data from machine-generated data based at least in part on a search query (see, historical profile data can be received, retrieved, or otherwise obtained or acquired from a log or other persisted file, for example, is interpreted as including a query, para. 0094). 
With regard to claim 12, Fanning discloses:12. 	The method of claim 1, further comprising: 
generating a further search query using one or more values associated with the modular visualization and the value of the variable field (see, Fig. 17, generally, and reference numeral 1710, profile data can be acquired. In one instance, such data can be acquired by way code instrumentation, sampling, or both. Alternatively, historical profile data can be received, retrieved, or otherwise obtained or acquired from a log or other persisted file, para. 0094); 
submitting the further search query to a search system (see, as above, execution time and central processor utilization associated with a first set of functions responsible for layout of content in browser window can ascribed to group "A" while the same data associated with a second set of functions that display the browser window can be ascribed to group "B.", para. 0094); and 
receiving the events associated with the input data from the search system responsive to the further search query (see, as above, At reference numeral 1730, data can be rendered based on the ascribed groups to visualize grouped data and aid diagnosing performance issues. In one instance, grouped data can be housed in a data that can be queried to retrieve requisite data for a visualization, para. 0094). 
With regard to claim 13, Fanning discloses:13. 	The method of claim 1, wherein the modular visualization is received from a third party (see, Fig. 3, Area 320 illustrates a pool of available visualizations that can be deployed against profiling data. In accordance with one embodiment, visualizations can be dragged from area 320 into another area in order to render that visualization against current profiling data (interpreted as to a different user, para. 0043). 
With regard to claim 14, Fanning discloses:14. 	The method of claim 1, wherein the modular visualization is received from a third party through an application programming interface (API) (see, Fig. 1, and in general, while illustrated within the visualization system 100 the data store 120 can reside outside the visualization system 100 as opposed to inside the visualization system 100 or multiple data stores can be provisioned inside and outside the visualization system 100, para. 0032). 
With regard to claim 15, Fanning discloses:15. 	The method of claim 1, wherein the modular visualization is received from a third party, and further comprising: 
registering the modular visualization within a registry as part of a framework for event visualization (see, Fig. 12, generally, an event is a signal that an executing program has hit a specific point in code and a payload is data associated with hitting the registry reads/writes, para.0064). 
With regard to claim 16, Fanning discloses:16. 	The method of claim 1, wherein the modular visualization is received from a third party, and further comprising: 
receiving visualization editor options for the modular visualization (see, Fig. 12, organizational scheme 1214 can be embodied as a data file that can be authored, edited, and maintained out-of-band from, or independent of, other processes, para. 0070); and 
storing the instructions, the variable field, and the visualization editor options in computer readable memory (see, Fig. 12, and detailed description, the organizational scheme 1214 can be easily passed around. This can allow code experts to capture a useful model of analyzing profile data for a program of which they are an expert and distribute this model to non-expert users, is interpreted as storing the instructions, variable field, and the visualization options, para. 0070).
With regard to claim 17, Fanning discloses:17. 	The method of claim 1, wherein the GUI further comprises a menu panel comprising a menu element corresponding to the visualization (see, Fig, 4, and the drop down menu with the selector element, para. 0048), and further comprising: 
receiving user input, via the menu panel of the GUI, comprising a selection of the menu element, wherein the menu panel corresponds to a visualization received from a 
displaying the visualization received from the third party alongside a displayed identifier associated a third party visualization (see, Fig. 1, and in general, while illustrated within the visualization system 100 the data store 120 can reside outside the visualization system 100 as opposed to inside the visualization system 100 or multiple data stores can be provisioned inside and outside the visualization system 100, para. 0032)(inside the visual system is interpreted as being alongside each other in the collective visualization). 
With regard to claim 18, Fanning discloses:18. 	The method of claim 1, wherein the modular visualization is received from a third party, and further comprising: 
transmitting the instructions for rendering the visualization associated with the modular visualization to a different user (see, Fig. 3, Area 320 illustrates a pool of available visualizations that can be deployed against profiling data. In accordance with one embodiment, visualizations can be dragged from area 320 into another area in order to render that visualization against current profiling data (interpreted as to a different user, para. 0043). 

displaying a listing of other third party visualizations available to be displayed in the graphical user interface (see, Fig, 3, Area 370 is s a message display area for rendering analysis/results that are best displayed in a scrollable form such as a list of diagnostic messages and/or a diagnostic synopsis of profile data by function name, among others. These entries can be synchronized with selection of other visualization and can themselves by used as a selection mechanisms. For instance, if a user selects a time sequence on a timeline, the diagnostic messages displayed in area 370 can be constrained to the selected timeframe, para. 0047). 
With regard to claim 20, claim 20 (a system claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one memory (see, para. 103, and at least one processor, see, para. 0103) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 21, claim 21 (a computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of at least one memory (see, para. 103, and at least one processor, see, para. 0103) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fanning in view of U.S. Patent Application Publication No. 20050246588 A1 to Deng et al. (hereinafter Deng).
With regard to claim 7, Fanning fails to explicitly disclose:7. 	The method of claim 1, further comprising receiving the events associated with the input data from one or more indexers . 	Deng discloses: receiving the events from one or more indexers (see, Fig. 1, and detailed description, the indexer 130 receives an event, the indexer 130 can determine, from the event schema, terms (if any) associated with the event, the time of the event (if available), images (if any) associated with the event, and/or other information defining the event, para. 0028).
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Fanning and Deng before her, and before the effective filing date of the invention, to incorporate the attributes of Deng that specifically include an “indexer” that operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database.

	A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 20160231900 A1 to Meaney; Michael Patrick et al. – discusses - A user provides input to a graphical user interface to transform a chart that is linked to other charts presented to the user through the interface. In response to this input, the chart is transformed and updated. This transformation may cause the chart to make available a transformation event to a queue, which may cause other linked charts to obtain the transformation event and determine what transformations need to be performed within these other linked charts. Based at least in part on this transformation event, the other linked charts may obtain any necessary data and may perform the necessary transformations mirror the transformations performed for the original chart. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-30-2021